In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00069-CV



          IN RE LANDSTAR RANGER, INC.




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
              Opinion by Justice Stevens
                                         OPINION

        On July 30, 2021, Relator Landstar Ranger, Inc., filed a petition for a writ of mandamus

complaining of the trial court’s July 22, 2021, discovery order permitting the real party in

interest to take certain depositions of six individuals it claimed to be fact witnesses. We deny the

petition.

I.      Factual and Procedural Background

        On February 21, 2016, Douglas Allred was operating a Kenworth truck owned by

Landstar Ranger, Inc., transporting oversized cargo for Landstar from El Paso to Texarkana,

Texas. Two escort vehicles accompanied the Kenworth transporting the cargo. As alleged in the

lawsuit from which this petition emanates, as the transport caravan approached a narrow bridge

on U.S. Highway 271, Toni Combest was approaching the same bridge from the opposite

direction in a 2001 Buick LeSabre. Also, as alleged in the lawsuit, as Allred traveled over the

bridge, he moved the Kenworth truck into the northbound lane of traffic, when moments later,

Combest entered the bridge within the same lane. Combest was killed in the ensuing collision.

Combest’s estate and survivors filed a wrongful death lawsuit against Landstar and others.

        On July 30, 2021, Landstar filed a petition for a writ of mandamus together with an

emergency motion asking to stay the noticed depositions. We denied that petition and motion

because the mandamus record was not sworn and the petition was not authenticated. Landstar

filed a second petition for a writ of mandamus that is currently before the Court. In that petition,

Landstar seeks a writ of mandamus directing the trial court to vacate its July 22, 2021, order.



                                                 2
II.     Standard of Review

        “Mandamus is an extraordinary remedy requiring the relator to show that (1) the trial

court abused its discretion and (2) the relator lacks an adequate remedy on appeal.” In re USAA

Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding) (citing In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).

        “Generally, the scope of discovery is within the trial court’s discretion.” In re CSX

Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding) (per curiam) (citing Dillard Dep’t

Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex.1995) (per curiam)). Even so, “the trial court

must make an effort to impose reasonable discovery limits.” Id. (citing In re Am. Optical, 988

S.W.2d 711, 713 (Tex. 1998) (orig. proceeding)). Although “the court has the power and duty to

control the discovery process, it may only do so within the confines of the Rules of Civil

Procedure.” Haas v. George, 71 S.W.3d 904, 915 (Tex. App.—Texarkana 2002, no pet.).

Consequently, “[t]he trial court abuses its discretion by ordering discovery that exceeds that

permitted by the rules of procedure.” In re CSX Corp., 124 S.W.3d at 152 (citing Texaco, Inc. v.

Sanderson, 898 S.W.2d 813, 815 (Tex. 1995) (per curiam)).

III.    Conclusion

        The Court, having examined and fully considered the petition for a writ of mandamus, the

response,1 the reply, and the applicable law, is of the opinion that the mandamus petition should


1
 The real parties in interest filed a supplemental mandamus record. We do not consider that supplemental record
because the information it includes was not before the trial court. See In re M-I L.L.C., 505 S.W.3d 569, 574 (Tex.
2016) (orig. proceeding) (declining to consider portion of the mandamus record not before the trial court when its
decision was made) (citing Univ. of Tex. v. Morris, 344 S.W.2d 426, 429 (Tex. 1961)); In re Christus Santa Rosa
Healthcare Corp., 617 S.W.3d 586, 589 n.2 (Tex. App.—San Antonio 2020, orig. proceeding) (declining to consider
any portion of deposition that was not before the trial court).
                                                        3
be denied. Accordingly, we lift the stay previously imposed in this case, see TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until the

case is finally decided.”), and deny the petition.




                                               Scott E. Stevens
                                               Justice

Date Submitted:        August 13, 2021
Date Decided:          August 16, 2021




                                                     4